Citation Nr: 1613457	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2005.  From October 2003 to March 2004, she served in Southwest Asia in support of Operation Iraqi Freedom.  Her primarily military occupational specialty was as a Power Generator Equipment Operator.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2015, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center confirmed and continued the denial of entitlement to service connection for left carpal tunnel syndrome.  The case was returned to the Board for further appellate action.


FINDING OF FACT

Left carpal tunnel syndrome was first manifested more than one year after service, and the preponderance of the evidence is against a finding that it is related to service.  


CONCLUSION OF LAW

Left carpal tunnel syndrome is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to the VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in May 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, the VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In addition, the Board notes that in May 2015, the VA obtained an examination with respect to the Veteran's claim.  The appellant has not referred to any additional, unobtained, relevant, available evidence, and in August 2015, the Veteran's representative reported that the Veteran had no further evidence to submit.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that she has left carpal tunnel syndrome which first manifested in service.  In the alternative, she suggests that it is proximately due to or has been aggravated by her service-connected right carpal tunnel syndrome.  Therefore, she maintains that service connection is warranted either on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015). 

For certain organic neurologic disorders, such as carpal tunnel syndrome, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis, or; (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to report what she experienced during and since separation from the service.  For example, she is competent to report that she first experienced left wrist and hand pain in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury or disease and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is chronic, identifiable left carpal tunnel syndrome uncorroborated by the evidence in service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a later history reported by Veteran).  Her lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and may accept certain medical opinions over others if an explanation is given.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

During a July 2001 service entrance examination, the Veteran denied that she then had, or had ever had, any of the following:  a swollen, painful, or dislocated joint or fluid in a joint; a bone, joint, or other deformity; a broken bone(s); limitation of motion of any joint, including the wrist; surgery on any joint, including the wrist and including arthroscopy with normal findings; pain or swelling at the site of an old fracture; arthritis, bursitis, or rheumatism; numbness or tingling; impaired use of the arms or hands; or a need for corrective/prosthetic devices.  On examination, the Veteran's upper extremities and neurologic processes were found to be normal.  Therefore, the Veteran's left wrist was presumed to be in sound condition at the time she entered service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

There is a notation in the Veteran's service medical records that she experienced left hand and wrist pain in June 2004.  

The report of the Veteran's November 2004 service separation examination is negative for any complaints or clinical findings of any chronic, identifiable left wrist disorder of any kind.  As on her service entry examination, the Veteran denied that she then had, or had ever had, any of the following:  a swollen, painful, or dislocated joint or fluid in a joint; a bone, joint, or other deformity; a broken bone(s); limitation of motion of any joint, including the wrist; surgery on any joint, including the wrist and including arthroscopy with normal findings; pain or swelling at the site of an old fracture; arthritis, bursitis, or rheumatism; numbness or tingling; impaired use of the arms or hands; or a need for corrective/prosthetic devices.  On examination, the Veteran's upper extremities and neurologic processes were, again, found to be normal.  

In January and February 2005, the Veteran filed claims for service connection for multiple disabilities, including disabilities of the right hand and fingers and right wrist.  

In October 2006, the Veteran was examined by VA to determine the nature and etiology of any right hand and fingers or right wrist disability found.  There were no complaints or clinical findings involving the left hand, fingers, or wrist.  A neurologic evaluation was also negative.  

In December 2006, the Veteran reported a several month history of numbness affecting the fourth digit of her left hand.  

In March 2007, a chronic, identifiable left wrist disability, diagnosed as carpal tunnel syndrome was confirmed.  EMG testing showed the presence of bilateral carpal tunnel syndrome.  

VA treatment records show that since March 2007, the Veteran has continued to report complaints of left hand pain and numbness.  

In May 2015, the Veteran was examined by VA to determine the nature and etiology of bilateral wrist and hand pain.  She reported bilateral wrist pain and numbness in the hands and fingers which started during service.  She also reported numbness in the lateral right hand from the right elbow.  The examining VA physician found no left hand complaints or conditions in the Veteran's service medical records.  The examiner also found that there was no evidence of left upper extremity numbness during the year following the Veteran's separation from service.  The VA examiner noted that the initial diagnosis of left carpal tunnel syndrome was confirmed by an EMG in March 2007.  Therefore, the examiner opined that it was less likely than not that the Veteran's left carpal tunnel syndrome was incurred in or caused by an inservice injury, event, or illness.  

A review of the evidence is negative for any complaints or clinical findings of a left wrist disorder in service.  The annotation of left hand and wrist pain in June 2004 appears to be in error, as all of the associated treatment records show that the Veteran's complaints and findings at that time involved the right upper extremity.  Even if the Veteran did complain of left hand and wrist pain in June 2004, there were no further complaints of left hand or left wrist pain during the remaining seven months of service and no chronic, identifiable disorder associated with those complaints.  Moreover, there were no complaints or clinical findings of a left hand or wrist disorder during the November 2004 service separation examination.  She complained of multiple other musculoskeletal problems at the examination.  For example, she complained of pain in right shoulder, elbow, wrist, and hand due to dislocation and a fracture.  She also complained of numbness and tingling in right hand and elbow.  It is reasonable to expect that had she been having problems with the left wrist or left hand, she would have also reported that.  That she did not do so weighs against the appeal.  

The Veteran states that she has continued to have left hand and left wrist problems since service.  However, the post-service evidence suggests otherwise.  Shortly after service, there were multiple times when the Veteran could have raised contentions regarding the left wrist or hand.  For example, in January and February 2006, she filed claims for service connection for multiple musculoskeletal disabilities, including those affecting the right hand, wrist, and fingers.  If she was having problems with her left hand or wrist, it is reasonable to expect that she would have also filed a claim of service connection for that disorder.  That she did not do so further weighs against her appeal.  

In addition, the Board notes that in October 2006, the Veteran was examined by the VA in regard to the claimed musculoskeletal disabilities, including those involving her right hand and wrist.  At that time, she made no complaints involving the left wrist.  The examination was negative for any abnormalities of the left hand or wrist, and a neurologic evaluation was also normal.  That evidence further suggests that the Veteran was not having chronic left wrist or hand problems after service.  

The presence of carpal tunnel syndrome was not established until March 2007, when an EMG confirmed the diagnosis.  In August 2015, after a VA examination of the Veteran and a review of the claims file, the VA examiner found that the left carpal tunnel syndrome occurred more than one year after the Veteran's separation from the service.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's left carpal tunnel syndrome was related to service.  The Veteran has not submitted any competent evidence to the contrary or that would substantiate the appeal or that supports  her contention that left carpal tunnel syndrome is related to service.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim.  The preponderance of the evidence favors a finding that left carpal tunnel syndrome was not manifested in service or during the first year after hr separation from service.  Therefore, the preponderance of the evidence is against a finding of a nexus to service.  Therefore, the Veteran does not meet the criteria for service connection on a direct or presumptive basis.  Accordingly, service connection for left carpal tunnel syndrome is not warranted, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered a March 2015 informal hearing presentation in which the Veteran's representative suggested the possibility of secondary service connection.  38 C.F.R. § 3.310 (2015).  The representative raised contentions to the effect that the Veteran's left carpal tunnel syndrome was proximately due to or had been aggravated her service-connected residuals of a boxer's fracture of the right hand.  Therefore, the representative maintained that service connection was warranted on a secondary basis.  The representative requested that a VA examination be performed to determine if there was evidence of a relationship.  However, the representative did not offer any explanation as to how that relationship occurred nor did the representative identify any evidence which might support such a relationship.  There is no evidence that the representative has the training or experience to provide competent evidence of that relationship or that the representative observed the Veteran in service such that he could provide competent lay evidence of what she experienced in service or since her separation from service.  Moreover, the Veteran has not asserted that secondary relationship exists.  Absent any explanation or any competent evidence suggesting a relationship between the residuals of a boxer's fracture of the right hand and development of left carpal tunnel syndrome, the Board finds that further development is not warranted with respect to the claim of secondary service connection.  38 C.F.R. § 3.159(c) (2015).


ORDER

Service connection for left carpal tunnel syndrome is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


